Exhibit 10.2

Execution Copy

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as
of July 13, 2007, by and among Devcon International Corp., a Florida
corporation, with headquarters located at 595 South Federal Highway, Suite 500,
Boca Raton, Florida 33432 (the “Company”), and the undersigned buyers (each, a
“Buyer”, and collectively, the “Buyers”).

WHEREAS:

A. The Company’s board of directors authorized a new series of convertible
preferred stock of the Company designated as Series A Convertible Preferred
Stock, the terms of which are set forth in the certificate of designation, dated
as of October 16, 2006, for such series of preferred stock (the “Original
Certificate of Designations”) (together with any convertible preferred shares
issued in replacement thereof in accordance with the terms thereof, the
“Preferred Shares”), which Preferred Shares shall be convertible into the
Company’s common stock, par value $0.10 per share (the “Common Stock”), in
accordance with the terms of the Certificate of Designations.

B. The Company and certain of the Buyers (the “Original Buyers”) entered into
that certain Securities Purchase Agreement, dated as of February 10, 2006 (the
“Original Closing Date”) (as amended from time to time in accordance with its
terms, the “Original Securities Purchase Agreement”), whereby the Company, among
other things, issued to each Buyer (i) at the Initial Closing (as defined in the
Original Securities Purchase Agreement), warrants (the “Warrants”), to acquire
up to that number of additional shares of the Common Stock set forth opposite
such Buyer’s name in column (5) of the Schedule of Buyers (as exercised,
collectively, the “Warrant Shares”) and (ii) at the Additional Closing (as
defined in the Original Securities Purchase Agreement, that aggregate number of
Preferred Shares set forth opposite such Buyer’s name in column (4) on the
Schedule of Buyers (which aggregate number for all Buyers shall be 45,000) (as
converted, collectively, the “Conversion Shares”).

B. On March 30, 2007, the Company and certain Buyers entered into those certain
Forbearance and Amendment Agreements (collectively, the “Forbearance
Agreements”), whereby, among other things, the Company and each of such Buyers
agreed to amend and restate the Original Certificate of Designations as set
forth in that certain Amended and Restated Certificate of Designations that is
attached as Exhibit A thereto (the “Certificate of Designations”).

C. The Preferred Shares may be entitled to dividends, which the Company, subject
to certain conditions, was permitted to pay and previously paid in shares of
Common Stock (the “Dividend Shares”).



--------------------------------------------------------------------------------

D. In connection with the Amended and Restated Securities Purchase Agreement by
and among the parties hereto of even date herewith (the “Securities Purchase
Agreement”), the Company has agreed to redeem certain Warrants of the Buyers and
permit the capitalization of certain dividends.

E. To induce the Buyers to execute and deliver the Forbearance Agreements and
the Securities Purchase Agreement, the Company has agreed to execute and deliver
this Agreement which amends, and restates in full the terms and conditions of
that certain Registration Rights Agreement, by and among the Company and the
Original Buyers, dated as of the Original Closing Date whereby the Company
agreed to provide certain registration rights under the Securities Act of 1933,
as amended, and the rules and regulations thereunder, or any similar successor
statute (collectively, the “1933 Act”), and applicable state securities laws.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the Buyers
hereby agree as follows:

1. Definitions.

Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Securities Purchase Agreement. As used in
this Agreement, the following terms shall have the following meanings:

a. “Business Day” means any day other than Saturday, Sunday or any other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

b. “Cutback Shares” means any of the Required Registration Amount of Registrable
Securities not included in all Registration Statements previously declared
effective hereunder as a result of a limitation on the maximum number of shares
of Common Stock of the Company permitted to be registered by the staff of the
SEC, which cutback shall be applied pro rata to all Registrable Securities,
except to the extent prohibited by the SEC; provided, further, that, in order to
determine any applicable Required Registration Amount, first the Warrant Shares
shall be excluded on a pro rata basis until all of the Warrant Shares have been
excluded.

c. “Demand Registration” shall mean a registration required to be effected by
the Company pursuant to Section 2.1.

d. “Demand Registration Statement” shall mean a registration statement of the
Company which covers the Registrable Securities requested to be included therein
pursuant to the provisions of Section 2.1 and all amendments and supplements to
such registration statement, including post-effective amendments, in each case
including the prospectus contained therein, all exhibits thereto and all
material incorporated by reference (or deemed to be incorporated by reference)
therein.

 

2



--------------------------------------------------------------------------------

e. “Effective Date” means the date the applicable Registration Statement is
declared effective by the SEC.

f. “Effectiveness Deadline” means the date which is 45 days after the applicable
Filing Deadline for the applicable Registration Statement, or if there is a full
review of such Registration Statement by the SEC, 90 days after the applicable
Filing Deadline for such Registration Statement.

g. “Filing Date” means the date on which the applicable Registration Statement
is filed with the SEC.

h. “Holder” means any holder of Registrable Securities.

i. “Holders’ Counsel” shall mean, in the case of a Demand Registration, Schulte
Roth & Zabel LLP or such other one firm of counsel (per registration) selected
by the Initiating Holders holding a majority of the Registrable Securities for
which registration was requested in the Request.

j. “Initiating Holders” shall mean, with respect to a particular registration,
the Holders who initiated the Request for such registration.

k. “Investor” means a Buyer or any transferee or assignee of the Preferred
Shares or Warrants, as applicable, to whom a Buyer assigns its rights under this
Agreement and who agrees to become bound by the provisions of this Agreement in
accordance with Section 9 and any transferee or assignee thereof to whom a
transferee or assignee of the Preferred Shares or Warrants, as applicable,
assigns its rights under this Agreement and who agrees to become bound by the
provisions of this Agreement in accordance with Section 9.

l. “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and/or a government or any department or agency thereof.

m. “register,” “ registered,” and “registration” refer to a registration
effected by preparing and filing one or more Registration Statements in
compliance with the 1933 Act and the declaration of effectiveness of such
Registration Statement(s) by the SEC.

n. “Registration Expenses” shall mean any and all expenses incident to
performance of or compliance with this Agreement by the Company and its
subsidiaries, including, without limitation (i) all SEC, stock exchange, NASD
and other registration, listing and filing fees, (ii) all fees and expenses
incurred in connection with compliance with state securities or blue sky laws
and compliance with the rules of any stock exchange (including fees and
disbursements of counsel in connection with such compliance and the preparation
of a blue sky memorandum and legal investment survey), (iii) all expenses of any
Persons in preparing or assisting in preparing, word processing, printing,
distributing, mailing and delivering any Registration Statement, any prospectus,
any underwriting agreements, transmittal letters,

 

3



--------------------------------------------------------------------------------

securities sales agreements, securities certificates and other documents
relating to the performance of or compliance with this Agreement, (iv) the fees
and disbursements of counsel for the Company, (v) the reasonable fees and
disbursements of Holders’ Counsel, (vi) the fees and disbursements of all
independent public accountants (including the expenses of any audit and/or “cold
comfort” letters) and the fees and expenses of other Persons, including experts,
retained by the Company, (vii) the expenses incurred in connection with making
road show presentations and holding meetings with potential investors to
facilitate the distribution and sale of Registrable Securities which are
customarily borne by the issuer, (viii) any fees and disbursements of
underwriters customarily paid by issuers or sellers of securities, and
(ix) premiums and other costs of policies of insurance against liabilities
arising out of the public offering of the Registrable Securities being
registered; provided, however, Registration Expenses shall not include discounts
and commissions payable to underwriters, selling brokers, dealer managers or
other similar Persons engaged in the distribution of any of the Registrable
Securities; and provided further, that in any case where Registration Expenses
are not to be borne by the Company, such expenses shall not include salaries of
Company personnel or general overhead expenses of the Company, auditing fees,
premiums or other expenses relating to liability insurance required by
underwriters of the Company or other expenses for the preparation of financial
statements or other data normally prepared by the Company in the ordinary course
of its business or which the Company would have incurred in any event; and
provided, further, that in the event the Company shall, in accordance with
Section 2.2 or Section 3(r) hereof, not register any securities with respect to
which it had given written notice of its intention to register to Holders,
notwithstanding anything to the contrary in the foregoing, all of the costs
incurred by such Holders in connection with such registration shall be deemed to
be Registration Expenses.

o. “Registrable Securities” means (i) the Conversion Shares issued or issuable
upon conversion of the Preferred Shares, (ii) any Dividend Shares issued or
issuable with respect to the Preferred Shares, (iii) any Warrant Shares issued
or issuable with respect to the Warrants, (iv) any share capital of the Company
issued or issuable, with respect to the Preferred Shares, the Conversion Shares,
the Warrants, the Warrant Shares or the Dividend Shares as a result of any share
split, share dividend, recapitalization, exchange or similar event or otherwise,
without regard to any limitations on conversions of the Preferred Shares or
exercise of the Warrants and (v) any Common Stock of the Company issued or
issuable, with respect to the Conversion Shares, the Preferred Shares, the
Warrants, the Warrant Shares or the Dividend Shares as a result of any stock
split, stock dividend, recapitalization, exchange or similar event, without
regard to any limitations on conversion of the Preferred Shares or exercise of
the Warrants, in each case other than Cutback Shares.

p. “Registration Statement” means a registration statement or registration
statements of the Company filed under the 1933 Act covering the Registrable
Securities.

q. “Request” shall have the meaning set forth in Section 2.1(a).

r. “Required Holders” means the holders of at least a majority of the
Registrable Securities.

 

4



--------------------------------------------------------------------------------

s. “Required Holders of the Registration” shall mean, with respect to a
particular registration, one or more Holders of Registrable Securities who would
hold a majority of the Registrable Securities to be included in such
registration.

t. “Required Registration Amount “ means 120% of the sum of (i) the number of
Conversion Shares issued and issuable pursuant to the Certificate of
Designation, as of the trading day immediately preceding the applicable date of
determination, (ii) the number of Dividend Shares issuable pursuant to the terms
of the Certificate of Designation, determined as if issued as of the trading day
immediately preceding the applicable date of determination and assuming that all
of the Preferred Shares remain outstanding until the Mandatory Date (as defined
in the Certificate of Designations), and (iii) the number of Warrant Shares
issued and issuable pursuant to the Warrants as of the trading day immediately
preceding the applicable date of determination, all subject to adjustment as
provided in Section 2(e), without regard to any limitations on conversion of the
Preferred Shares or exercise of the Warrants and in each case other than Cutback
Shares.

u. “Rule 415” means Rule 415 under the 1933 Act or any successor rule providing
for offering securities on a continuous or delayed basis.

v. “SEC” means the United States Securities and Exchange Commission.

w. “Underwriters” shall mean the underwriters, if any, of the offering being
registered under the Securities Act.

x. “Underwritten Offering” shall mean a sale of securities of the Company to an
Underwriter or Underwriters for reoffering to the public.

y. “Withdrawn Demand Registration” shall have the meaning set forth in
Section 2.1(a).

z. “Withdrawn Request” shall have the meaning set forth in Section 2.1(a).

2. Registration.

2.1 Demand Registration.

a. Right to Demand Registration.

(i) Subject to Section 2.1(c), at any time or from time to time after the date
that is nine (9) months after the date hereof, the Required Holders shall have
the right to request in writing that the Company register all or part of such
Required Holders’ Registrable Securities (a “Request”) by filing with the SEC a
Demand Registration Statement.

 

5



--------------------------------------------------------------------------------

(1) Each Request shall specify the amount of Registrable Securities intended to
be disposed of by such Holders and the intended method of disposition thereof.

(2) As promptly as practicable, but no later than 10 days after receipt of a
Request, the Company shall give written notice of such requested registration to
all other Holders of Registrable Securities.

(3) Subject to Section 2.1(b), the Company shall include in a Demand
Registration (i) the Registrable Securities intended to be disposed of by the
Initiating Holders, and (ii) the Registrable Securities intended to be disposed
of by any other Holder which shall have made a written request (which request
shall specify the amount of Registrable Securities to be registered and the
intended method of disposition thereof) to the Company for inclusion thereof in
such registration within ten (10) days after the receipt of such written notice
from the Company.

(4) Right to Demand Registration. The Company, as expeditiously as possible
within sixty (60) days following a Request (the “Filing Deadline”), shall use
its best efforts to cause to be filed with the SEC a Demand Registration
Statement providing for the registration under the 1933 Act of the Registrable
Securities which the Company has been so requested to register by all such
Holders, to the extent necessary to permit the disposition of such Registrable
Securities so to be registered in accordance with the intended methods of
disposition thereof specified in such Request or further requests.

(5) The Company shall use its best efforts to have such Demand Registration
Statement declared effective by the SEC as soon as practicable thereafter but in
no event later than the Effectiveness Deadline and to keep such Demand
Registration Statement continuously effective until such time as all of such
Registrable Securities have been disposed of in accordance with the intended
methods of disposition by the seller(s) thereof set forth in such Demand
Registration Statement; provided, such period need not extend beyond nine months
after the effective date of the Demand Registration Statement; and provided,
further, that with respect to any Demand Registration Statement, such period
need not extend beyond the Registration Period, and which period, in any event,
shall terminate when all Registrable Securities covered by such Demand
Registration Statement have been sold (but not before the expiration of the 90
day period referred to in Section 4(3) of the Securities Act and Rule 174
thereunder, if applicable) (the “Demand Registration Period”).

(ii) A Request may be withdrawn prior to the filing of the Demand Registration
Statement by the Required Holders of the Registration (a “Withdrawn Request”)
and a Demand Registration Statement may be withdrawn prior to the effectiveness
thereof by the Required Holders of the Registration (a “Withdrawn Demand
Registration”) and such withdrawals shall be treated as a Demand Registration
which shall have been effected pursuant to this Section 2.1, unless the Required
Holders of Registrable Securities to be included in such Registration Statement
reimburse the Company for its reasonable out-of-pocket

 

6



--------------------------------------------------------------------------------

Registration Expenses relating to the preparation and filing of such Demand
Registration Statement (to the extent actually incurred); provided; however,
that if a Withdrawn Request or Withdrawn Demand Registration is made because of
a material adverse change in the business or financial condition of the Company,
then such withdrawal shall not be treated as a Demand Registration effected
pursuant to this Section 2.1 (and shall not be counted toward the number of
Demand Registrations to which such Holders are entitled), and the Company shall
pay all Registration Expenses in connection therewith. Any Holder requesting
inclusion in a Demand Registration may, at any time prior to the effective date
of the Demand Registration Statement (and for any reason), revoke such request
by delivering written notice to the Company revoking such requested inclusion.

(iii) The registration rights granted pursuant to the provisions of this
Section 2.1 shall be in addition to the registration rights granted pursuant to
the other provisions of Section 2 hereof.

b. Priority in Demand Registrations. If a Demand Registration involves an
Underwritten Offering, and the sole or lead managing Underwriter, as the case
may be, of such Underwritten Offering shall advise the Company in writing (with
a copy to each Holder requesting registration) on or before the date five days
prior to the date then scheduled for such offering that, in its opinion, the
amount of Registrable Securities, if any, requested to be included in such
Demand Registration exceeds the number which can be sold in such offering within
a price range acceptable to the Required Holders of the Registration (such
writing to state the basis of such opinion and the approximate number of
Registrable Securities which may be included in such offering), the Company
shall include in such Demand Registration, to the extent of the number which the
Company is so advised may be included in such offering without such effect, the
Registrable Securities requested to be included in the Demand Registration by
the Holders allocated, pro rata among the Investors based on the number of
Registrable Securities held by each Investor (on an as converted, fully-diluted
basis and without giving effect to any exercise or conversion limitations
contained in any such convertible or exercisable securities held by any such
party). In the event the Company shall not, by virtue of this Section 2.1(b),
include in any Demand Registration all of the Registrable Securities of any
Holder requesting to be included in such Demand Registration, such Holder, upon
written notice to the Company given within five days of the time such Holder
first is notified of such matter, may reduce the amount of Registrable
Securities it desires to have included in such Demand Registration, whereupon
only the Registrable Securities, if any, it desires to have included will be so
included and the Holders not so reducing shall be entitled to a corresponding
increase in the amount of Registrable Securities to be included in such Demand
Registration.

c. Limitations on Registrations. The rights of Holders of Registrable Securities
to request Demand Registrations pursuant to Section 2.1(a) are subject to the
following limitations:

(1) in no event shall the Company be required to

 

7



--------------------------------------------------------------------------------

effect a Demand Registration unless the reasonably anticipated aggregate
offering price to the public of all Registrable Securities for which
registration has been requested by Holders, together with any shares sold by the
Company for its own account, will be at least $3,000,000;

(2) in no event shall the Company be required to effect a Demand Registration
prior to six months after a prior Demand Registration Statement is declared
effective by the SEC;

(3) in no event shall the Company be required to register an amount that exceeds
the amount of Registrable Securities permitted by the SEC; and

(4) in no event shall the Company be required to effect, in the aggregate, more
than two Demand Registrations in any consecutive twelve-month period; provided,
however, that such number shall be increased to the extent the Company does not
include in what would otherwise be the final registration the number of
Registrable Securities requested to be registered by the Holders by reason of
Section 2.1(b).

d. Underwriting.

(1) Selection of Underwriters. Notwithstanding anything to the contrary
contained in Section 2.1(a), if the Initiating Holders holding a majority of the
Registrable Securities for which registration was requested in the Request so
elect, the offering of such Registrable Securities pursuant to such Demand
Registration shall be in the form of a firm commitment Underwritten Offering;
and such Initiating Holders may require that all Persons (including other
Holders) participating in such registration sell their Registrable Securities to
the Underwriters at the same price and on the same terms of underwriting
applicable to the Initiating Holders. If any Demand Registration involves an
Underwritten Offering, the sole or managing Underwriters and any additional
investment bankers and managers to be used in connection with such registration
shall be selected by the Initiating Holders holding a majority of the
Registrable Securities (so long as such Underwriter is not affiliated with any
such majority holders) for which registration was requested in the Request,
subject to the approval of the Company (such approval not to be unreasonably
withheld or delayed).

(2) Underwriting Agreements. If requested by the sole or lead managing
Underwriter for any Underwritten Offering effected pursuant to a Demand
Registration the Company shall enter into a customary underwriting agreement
with the Underwriters for such offering, such agreement to be reasonably
satisfactory in substance and form to the Required Holders of the Registration.

(3) Holders of Registrable Securities to be Parties to Underwriting Agreement.
The Holders of Registrable Securities to be distributed by Underwriters in an
Underwritten Offering contemplated by Section 2.1(a) shall be parties to the
underwriting agreement between the Company and such Underwriters and may, at
such Holders’

 

8



--------------------------------------------------------------------------------

option, require that any or all of the conditions precedent to the obligations
of such Underwriters under such underwriting agreement be conditions precedent
to the obligations of such Holders of Registrable Securities. No Holder shall be
required to make any representations or warranties to, or agreements with, the
Company or the Underwriters other than representations, warranties or agreements
regarding such Holder, such Holder’s Registrable Securities and such Holder’s
intended method of disposition.

(4) Participation in Underwritten Registration. Notwithstanding anything herein
to the contrary, no Person may participate in any Underwritten Offering
hereunder unless such Person (i) agrees to sell its securities on the same terms
and conditions provided in any underwritten arrangements approved by the Persons
entitled hereunder to approve such arrangement and (ii) accurately completes and
executes in a timely manner all questionnaires, powers of attorney, indemnities,
custody agreements, underwriting agreements and other documents customary for
such an offering and reasonably required under the terms of such underwriting
arrangements.

(5) In no event shall the Company be required to effect more than two
Underwritten Offerings.

e. Registration of Other Securities. Whenever the Company shall effect a Demand
Registration, no securities other than the Registrable Securities shall be
covered by such registration unless (a) the Required Holders of the Registration
shall have consented in writing to the inclusion of such other securities and
(b) no holder of Registrable Securities is unable to include any of its
Registrable Securities requested for inclusion in such registration by reason of
Section 2.1(b).

f. Effective Registration Statement; Suspension. A Demand Registration Statement
shall not be deemed to have become effective (and the related registration will
not be deemed to have been effected) (i) unless it has been declared effective
by the SEC and remains effective in compliance with the provisions of the 1933
Act with respect to the disposition of all Registrable Securities covered by
such Demand Registration Statement for the Demand Registration Period, (ii) if
the offering of any Registrable Securities pursuant to such Demand Registration
Statement is interfered with by any stop order, injunction or other order or
requirement of the SEC or any other governmental agency or court, or (iii) if,
in the case of an Underwritten Offering, the conditions to closing specified in
an underwriting agreement to which the Company is a party are not satisfied
other than by the sole reason of any breach or failure by the Holders of
Registrable Securities or are not otherwise waived. By 9:30 a.m. New York time
on the date following any Effective Date, the Company shall file with the SEC in
accordance with Rule 424 under the 1933 Act the final prospectus to be used in
connection with sales pursuant to such Registration Statement.

g. Other Registrations. During the period (i) beginning on the date of a Request
and (ii) ending on the date that is 90 days after the date that a Demand
Registration Statement filed pursuant to such Request has been declared
effective by the SEC or,

 

9



--------------------------------------------------------------------------------

if the Required Holders of the Registration shall withdraw such Request or such
Demand Registration Statement, on the date of such Withdrawn Request or such
Withdrawn Registration Statement, the Company shall not, without the consent of
the Required Holders of the Registration, file a registration statement
pertaining to any other securities of the Company (other than a registration
relating solely to the sale of securities to participants in a Company employee
stock or similar plan on Form S-8).

h. Registration Statement Form. Registrations under this Section 2.1 shall be on
such appropriate registration form of the SEC (i) as shall be selected by the
Initiating Holders holding a majority of the Registrable Securities for which
registration was requested in the Request, and (ii) which shall be available for
the sale of Registrable Securities in accordance with the intended method or
methods of disposition specified in the requests for registration. The Company
agrees to include in any such Registration Statement all information which any
selling Investor Holder, upon advice of counsel, shall reasonably request.

2.2 Other Provisions Concerning Registration.

a. Allocation of Registrable Securities. In no event shall the Company include
any securities other than Registrable Securities on any Registration Statement
without the prior written consent of the Required Holders. The initial number of
Registrable Securities included in any Registration Statement and any increase
in the number of Registrable Securities included therein shall first be
allocated pro rata among the Investors based on the number of Registrable
Securities held by each Investor at the time such Registration Statement is
declared effective by the SEC. In the event that an Investor sells or otherwise
transfers any of such Investor’s Registrable Securities, each transferee that
becomes an Investor shall be allocated a pro rata portion of the then remaining
number of Registrable Securities included in such Registration Statement for
such transferor. Any shares of Common Stock included in a Registration Statement
and which remain allocated to any Person which ceases to hold any Registrable
Securities covered by such Registration Statement shall be allocated to the
remaining Investors, pro rata based on the number of Registrable Securities then
held by such Investors which are covered by such Registration Statement. If the
SEC requires that the Company register less than the amount of shares of Common
Stock originally included on any Registration Statement at the time it was
filed, the Registrable Securities on such registration statement and any other
securities allowed to be registered on such Registration Statement (in
accordance with this paragraph) shall be decreased on a pro rata basis;
provided, that following any such decrease, at the request of the Required
Holders, such Required Holders may elect to withdraw such Registration Statement
and thereafter the Request for such Registration Statement shall not be deemed
to constitute a Request for purposes of Section 2.1 hereof.

b. Legal Counsel. Subject to Section 5 hereof, the Required Holders shall have
the right to select one legal counsel to review any registration pursuant to
this Section 2 (“Legal Counsel”), which shall be Schulte Roth & Zabel LLP or
such other counsel as thereafter designated by the Required Holders. The Company
and Legal Counsel shall reasonably cooperate with each other in regards to the
performance of the Company’s obligations under this Agreement.

 

10



--------------------------------------------------------------------------------

c. Ineligibility for Form S-3. In the event that Form S-3 is not available for
the registration of the resale of Registrable Securities hereunder, the Company
shall (i) register the resale of the Registrable Securities on another
appropriate form reasonably acceptable to the Required Holders and
(ii) undertake to register the Registrable Securities on Form S-3 as soon as
such form is available, provided that the Company shall maintain the
effectiveness of the Registration Statement then in effect until such time as a
Registration Statement on Form S-3 covering the Registrable Securities has been
declared effective by the SEC.

d. Sufficient Number of Shares Registered. Subject to the limitations set forth
in Section 2.1(c), in the event the number of shares available under a
Registration Statement filed pursuant to Section 2.1 is insufficient to cover
all of the Registrable Securities required to be covered by such Registration
Statement or an Investor’s allocated portion of the Registrable Securities
pursuant to Section 2.2(a), the Company shall amend the applicable Registration
Statement, or file a new Registration Statement (on the short form available
therefor, if applicable), or both, so as to cover at least the Required
Registration Amount as of the trading day immediately preceding the date of the
filing of such amendment or new Registration Statement, in each case, as soon as
practicable, but in any event not later than fifteen (15) days after the
necessity therefor arises. The Company shall use its best efforts to cause such
amendment and/or new Registration Statement to become effective as soon as
practicable following the filing thereof. For purposes of the foregoing
provision, the number of shares available under a Registration Statement shall
be deemed “insufficient to cover all of the Registrable Securities” if at any
time the number of shares of Common Stock available for resale under the
Registration Statement is less than the product determined by multiplying
(i) the Required Registration Amount as of such time by (ii) 0.90. The
calculation set forth in the foregoing sentence shall be made without regard to
any limitations on the conversion of the Preferred Shares or the exercise of the
Warrants and such calculation shall assume that the Preferred Shares are then
convertible into shares of Common Stock at the then prevailing Conversion Rate
(as defined in the Certificate of Designations) and that the Warrants are then
exercisable for shares of Common Stock at the then prevailing Exercise Price (as
defined in the applicable Warrant).

e. Effect of Failure to File and Obtain and Maintain Effectiveness of
Registration Statement. If (i) a Registration Statement covering all of the
Registrable Securities required to be covered thereby and required to be filed
by the Company pursuant to this Agreement is (A) not filed with the SEC on or
before the applicable Filing Deadline (a “Filing Failure”) or (B) filed with the
SEC but not declared effective by the SEC on or before the applicable
Effectiveness Deadline (an “Effectiveness Failure”) or (ii) on any day after the
applicable Effective Date, sales of all of the Registrable Securities required
to be included on such Registration Statement cannot be made (other than during
an Allowable Grace Period (as defined in Section 3(r)) pursuant to such
Registration Statement (including, without limitation, because of a failure to
keep such Registration Statement effective, to disclose such

 

11



--------------------------------------------------------------------------------

information as is necessary for sales to be made pursuant to such Registration
Statement, a suspension or delisting of the Common Stock on its principal
trading market or exchange, or to register a sufficient number of shares of
Common Stock) (a “Maintenance Failure”) then, as partial relief for the damages
to any Investor by reason of any such delay in or reduction of its ability to
sell the underlying shares of Common Stock (which remedy shall not be exclusive
of any other remedies available at law or in equity), the Company shall pay to
each Investor which holds Registrable Securities an amount in cash equal to one
percent (1.0%) of the aggregate Purchase Price (as such term is defined in the
Securities Purchase Agreement) of such Investor’s Registrable Securities
included in such Registration Statement on each of the following dates: (i) on
every thirtieth day (pro rated for periods totaling less than thirty days) after
a Filing Failure until such Filing Failure is cured; (ii) on every thirtieth day
(pro rated for periods totaling less than thirty days) after an Effectiveness
Failure until such Effectiveness Failure is cured; and (iii) on every thirtieth
day (pro rated for periods totaling less than thirty days) after a Maintenance
Failure until such Maintenance Failure is cured. The Company shall also pay the
reasonable fees of Legal Counsel to enforce the provisions hereof. The payments
to which an Investor shall be entitled pursuant to this Section 2.2(e) are
referred to herein as “Registration Delay Payments.” In the event the Company
fails to make Registration Delay Payments in a timely manner, such Registration
Delay Payments shall bear interest at the rate of one and one-half percent
(1.5%) per month (prorated for partial months) until paid in full. Registration
Delay Payments shall be paid on the day of the Filing Failure, Effectiveness
Failure and the initial day of a Maintenance Failure, as applicable, and
thereafter on the earlier of (I) the thirtieth day after the event or failure
giving rise to the Registration Delay Payments has occurred and (II) the third
Business Day after the event or failure giving rise to the Registration Delay
Payments is cured. Notwithstanding anything herein or in the Securities Purchase
Agreement to the contrary, in no event shall the aggregate amount of
Registration Delay Payments (other than Registration Delay Payments payable
pursuant to events that are within the control of the Company) exceed, in the
aggregate, 10% of the Purchase Price of the Registrable Securities issued on the
Closing Date (as defined in the Securities Purchase Agreement) pursuant to the
Securities Purchase Agreement.

2.3 Piggyback Registration.

a. Piggyback Rights. If the Company proposes to file a registration statement
with the Commission with respect to an offering of equity securities, or
securities or other obligations exercisable or exchangeable for, or convertible
into, equity securities, for its own account or for the account of any
stockholder of the Company (other than a registration statement on Form S-4 or
Form S-8 or their successors or any other form for a limited similar purpose or
any registration statement covering only securities proposed to be issued in
exchange for securities or assets of another Person), the Company shall, at
least thirty days prior to such filing, give written notice to all Holders of
its intention to do so and, upon the written request of any Holder or Holders
given within twenty days of the receipt of such notice (which request shall
state the intended method of disposition of such Registrable Securities), the
Company shall use its best efforts to cause the Registrable Securities that such
Holder or Holders request the Company to register to be included in such
registration and shall use its reasonable best efforts to cause the managing
Underwriter or Underwriters (if any) of a proposed

 

12



--------------------------------------------------------------------------------

Underwritten Offering to permit such Registrable Securities to be included in
such registration on the same terms and conditions as any similar securities of
the Company, in each case to the extent necessary to permit their sale or other
disposition in accordance with the intended methods of distribution specified in
the request of the Holder or Holders; provided that the Company shall have the
right to postpone or withdraw any registration effected pursuant to this
Section 2.3 without obligation to the Holders (any such registration statement
which includes Registrable Securities, a “Piggy-Back Registration Statement”).

b. Underwritten Offerings. In connection with any Underwritten Offering under
this Section 2.3 (but not including Underwritten Offerings under Section 2.1),
the notice to the Holders shall state whether such offering is an Underwritten
Offering and the Company shall not be required to include any Registrable
Securities in such Underwriting Offering unless the Holders requesting inclusion
of such Registrable Securities accept the terms of the underwriting as
reasonably agreed upon between the Company and the managing Underwriter or
Underwriters, selected by the Company. Each Holder that has requested that
Registrable Securities held by it be included in such Registration Statement
shall (together with the Company and the other Holders distributing the
securities through such underwriting) enter into such underwriting agreement as
reasonably agreed upon between the Company and the managing Underwriter or
Underwriters. In connection with any Underwritten Offering under this
Section 2.3 (but not including Underwritten Offerings under Section 2.1), if in
the reasonable and good faith opinion of the managing Underwriter or
Underwriters, the registration of all, or part of, the Registrable Securities
requested to be included in such registration and any other securities to be
included in such registration jeopardize the success of the offering by the
Company or the holders of securities initiating such registration (the
“Demanding Holders”), then: (i) in the case of an Underwritten Offering by the
Company, (A) the Company shall not be cutback and (B) the Registrable Securities
and any other securities requested for inclusion pursuant to similar piggyback
rights shall be reduced first pro rata (on an as-converted, fully-diluted basis
and without giving effect to any exercise or conversion limitations contained in
any such convertible or exercisable securities held by any such party) in
accordance with the number of securities that each such Person has requested be
included in the registration, regardless of the number of securities held by
each such Person; and (ii) in the case of an Underwritten Offering by a
Demanding Holder, (A) the Demanding Holder (and other parties that are subject
to the same registration rights agreement with such Demanding Holder) shall not
be cutback and (B) the Registrable Securities and any other securities requested
for inclusion pursuant to similar piggyback rights shall be reduced first pro
rata (on an as-converted, fully-diluted basis and without giving effect to any
exercise or conversion limitations contained in any such convertible or
exercisable securities held by any such party) in accordance with the number of
securities that each such Person has requested be included in the registration,
regardless of the number of securities held by each such Person. If any Holder
disapproves of the terms of any such underwriting, it may elect to withdraw
therefrom by written notice to the Company and the managing Underwriter.

Section 2.4 Underwriter Status. Neither the Company nor any Subsidiary (as
defined in the Securities Purchase Agreement) or affiliate thereof shall
identify any Buyer as an

 

13



--------------------------------------------------------------------------------

underwriter in any public disclosure or filing with the SEC or any Principal
Market (as defined in the Securities Purchase Agreement) or Eligible Market (as
defined in the Certificate of Designations) and any Buyer being deemed an
underwriter by the SEC shall not relieve the Company of any obligations it has
under this Agreement or any other Transaction Document (as defined in the
Securities Purchase Agreement).

3. Related Obligations.

At such time as the Company is obligated to file a Registration Statement with
the SEC pursuant to Section 2.1 or 2.3, the Company will use its best efforts to
effect the registration of the Registrable Securities in accordance with the
intended method of disposition thereof and, pursuant thereto, the Company shall
have the following obligations:

a. The Company shall promptly prepare and file with the SEC a Registration
Statement with respect to the applicable Registrable Securities and use its best
efforts to cause such Registration Statement relating to the Registrable
Securities to become effective as soon as practicable after such filing (but in
no event later than the applicable Effectiveness Deadline). Subject to Allowable
Grace Periods (as defined below), the Company shall keep each Registration
Statement effective pursuant to Rule 415 at all times until the earlier of
(i) the date as of which all of the Investors (other than any Investors who are
“affiliates” of the Company as such term is used in Rule 144(k) promulgated
under the Securities Act) may sell all of the Registrable Securities covered by
such Registration Statement without restriction pursuant to Rule 144(k) (or any
successor thereto) promulgated under the 1933 Act and (ii) the date on which the
Investors shall have sold all of the Registrable Securities covered by such
Registration Statement (the “Registration Period”). The Company shall ensure
that each Registration Statement (including any amendments or supplements
thereto and prospectuses contained therein) shall not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein, or necessary to make the statements therein (in the case of
prospectuses, in the light of the circumstances in which they were made) not
misleading. The Company shall submit to the SEC, within two (2) Business Days
after the later of the date that (i) the Company learns that no review of a
particular Registration Statement will be made by the staff of the SEC or that
the staff has no further comments on a particular Registration Statement, as the
case may be, and (ii) the approval of Legal Counsel pursuant to Section 3(c)
(which approval is immediately sought), a request for acceleration of
effectiveness of such Registration Statement to a time and date not later than
48 hours after the submission of such request.

b. Subject to Section 3(r) of this Agreement, the Company shall prepare and file
with the SEC such amendments (including post-effective amendments) and
supplements to a Registration Statement and the prospectus used in connection
with such Registration Statement, which prospectus is to be filed pursuant to
Rule 424 promulgated under the 1933 Act, as may be necessary to keep such
Registration Statement effective at all times during the Registration Period,
and, during such period, comply with the provisions of the 1933 Act with respect
to the disposition of all Registrable Securities of the Company covered by such

 

14



--------------------------------------------------------------------------------

Registration Statement until such time as all of such Registrable Securities
shall have been disposed of in accordance with the intended methods of
disposition by the seller or sellers thereof as set forth in such Registration
Statement. In the case of amendments and supplements to a Registration Statement
which are required to be filed pursuant to this Agreement (including pursuant to
this Section 3(b)) by reason of the Company filing a report on Form 10-Q, Form
10-K or any analogous report under the Securities Exchange Act of 1934, as
amended (the “1934 Act”), the Company shall have incorporated such report by
reference into such Registration Statement, if applicable, or shall file such
amendments or supplements with the SEC on the same day on which the 1934 Act
report is filed which created the requirement for the Company to amend or
supplement such Registration Statement.

c. The Company shall (A) permit Legal Counsel to review and comment upon (i) a
Registration Statement at least five (5) Business Days prior to its filing with
the SEC (and for at least two (2) Business Days after any final, material
changes are made to any draft thereof) (provided that the Filing Deadline shall
be extended by the time taken by Legal Counsel beyond such specified periods in
exercising its right to review the Registration Statement pursuant to this
Section 3) and (ii) all amendments and supplements to all Registration
Statements (except for Annual Reports on Form 10-K, Quarterly Reports on Form
10-Q, Current Reports on Form 8-K, and any similar or successor reports) within
a reasonable number of days prior to their filing with the SEC, and (B) not file
any Registration Statement or amendment or supplement thereto in a form to which
Legal Counsel reasonably objects. The Company shall not submit a request for
acceleration of the effectiveness of a Registration Statement or any amendment
or supplement thereto without the prior approval of Legal Counsel, which consent
shall not be unreasonably withheld. The Company shall furnish to Legal Counsel,
without charge, (i) copies of any correspondence from the SEC or the staff of
the SEC to the Company or its representatives relating to any Registration
Statement (except for reports previously filed pursuant to the Securities
Exchange Act of 1934, as amended), (ii) promptly after the same is prepared and
filed with the SEC, one copy of any Registration Statement and any amendment(s)
thereto, including financial statements and schedules, all documents
incorporated therein by reference, if requested by an Investor, and all exhibits
and (iii) upon the effectiveness of any Registration Statement, one copy of the
prospectus included in such Registration Statement and all amendments and
supplements thereto. The Company shall reasonably cooperate with Legal Counsel
in performing the Company’s obligations pursuant to this Section 3.

d. The Company shall furnish to each Investor whose Registrable Securities are
included in any Registration Statement, without charge, (i) promptly after the
same is prepared and filed with the SEC, at least one copy of any Registration
Statement and any amendment(s) thereto, including financial statements and
schedules, all documents incorporated therein by reference, if requested by an
Investor, all exhibits and each preliminary prospectus, (ii) upon the
effectiveness of any Registration Statement, one (1) copy of the prospectus
included in such Registration Statement and all amendments and supplements
thereto (or such other number of copies as such Investor may reasonably request)
and (iii) such other documents, including copies of any preliminary or final
prospectus, as such Investor may reasonably request from time to time and/or in
order to facilitate the disposition of the Registrable Securities owned by such
Investor.

 

15



--------------------------------------------------------------------------------

e. The Company shall use its reasonable best efforts to (i) register and
qualify, unless an exemption from registration and qualification applies, the
resale by Investors of the Registrable Securities covered by a Registration
Statement under such other securities or “blue sky” laws of all applicable
jurisdictions in the United States, (ii) prepare and file in those
jurisdictions, such amendments (including post-effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof during the Registration Period, (iii) take
such other actions as may be necessary to maintain such registrations and
qualifications in effect at all times during the Registration Period, and
(iv) take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions; provided, however, that
the Company shall not be required in connection therewith or as a condition
thereto to (x) qualify to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 3(e), (y) subject itself
to general taxation in any such jurisdiction, or (z) file a general consent to
service of process in any such jurisdiction. The Company shall promptly notify
Legal Counsel and each Investor who holds Registrable Securities of the receipt
by the Company of any notification with respect to the suspension of the
registration or qualification of any of the Registrable Securities for sale
under the securities or “blue sky” laws of any jurisdiction in the United States
or its receipt of actual notice of the initiation or threatening of any
proceeding for such purpose.

f. The Company shall notify Legal Counsel and each Investor in writing of the
happening of any event, as promptly as practicable after becoming aware of such
event, as a result of which the prospectus included in a Registration Statement,
as then in effect, includes an untrue statement of a material fact or omission
to state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading (provided that in no event shall such notice contain any
material, nonpublic information), and, subject to Section 3(r), promptly prepare
a supplement or amendment to such Registration Statement to correct such untrue
statement or omission and deliver one (1) copy of such supplement or amendment
to Legal Counsel and each Investor (or such other number of copies as Legal
Counsel or such Investor may reasonably request). The Company shall also
promptly notify Legal Counsel and each Investor in writing (i) when a prospectus
or any prospectus supplement or post-effective amendment has been filed, and
when a Registration Statement or any post-effective amendment has become
effective (notification of such effectiveness shall be delivered to Legal
Counsel and each Investor by facsimile or e-mail on the same day of such
effectiveness and by overnight mail), (ii) of any request by the SEC for
amendments or supplements to a Registration Statement or related prospectus or
related information, and (iii) of the Company’s reasonable determination that a
post-effective amendment to a Registration Statement would be appropriate.

g. The Company shall use its best efforts to prevent the issuance of any stop
order or other suspension of effectiveness of a Registration Statement, or the
suspension of the

 

16



--------------------------------------------------------------------------------

qualification of any of the Registrable Securities for sale in any jurisdiction
and, if such an order or suspension is issued, to obtain the withdrawal of such
order or suspension at the earliest possible moment and to notify Legal Counsel
and each Investor who holds Registrable Securities being sold of the issuance of
such order and the resolution thereof or its receipt of actual notice of the
initiation or threat of any proceeding for such purpose.

h. If any Investor may be required under applicable securities law to be
described in the Registration Statement as an underwriter, at the reasonable
request of any Investor, the Company shall furnish to such Investor, on the date
of the effectiveness of the Registration Statement and thereafter from time to
time on such dates as an Investor may reasonably request (i) a letter, dated
such date, from the Company’s independent certified public accountants in form
and substance as is customarily given by independent certified public
accountants to underwriters in an underwritten public offering, addressed to the
Investors, and (ii) an opinion, dated as of such date, of counsel representing
the Company for purposes of such Registration Statement, in form, scope and
substance as is customarily given in an underwritten public offering, addressed
to the Investors.

i. If any Investor may be required under applicable securities law to be
described in the Registration Statement as an underwriter, the Company shall
make available for inspection by (i) any Investor, (ii) Legal Counsel and
(iii) one firm of accountants or other agents retained by the Investors
(collectively, the “Inspectors”), all pertinent financial and other records, and
pertinent corporate documents and properties of the Company (collectively, the
“Records”), as shall be reasonably deemed necessary by each Inspector, and cause
the Company’s officers, directors and employees to supply all information which
any Inspector may reasonably request; provided, however, that each Inspector
shall agree in writing to hold in strict confidence and not to make any
disclosure (except to an Investor) or use of any Record or other information
which the Company determines in good faith to be confidential, and of which
determination the Inspectors are so notified, unless (a) the disclosure of such
Records is necessary to avoid or correct a misstatement or omission in any
Registration Statement or is otherwise required under the 1933 Act, (b) the
release of such Records is ordered pursuant to a final, non-appealable subpoena
or order from a court or government body of competent jurisdiction, or (c) the
information in such Records has been made generally available to the public
other than by disclosure in violation of this or any other agreement of which
the Inspector has knowledge. Each Investor agrees that it shall, upon learning
that disclosure of such Records is sought in or by a court or governmental body
of competent jurisdiction or through other means, give prompt notice to the
Company and allow the Company, at its expense, to undertake appropriate action
to prevent disclosure of, or to obtain a protective order for, the Records
deemed confidential. Nothing herein (or in any other confidentiality agreement
between the Company and any Investor) shall be deemed to limit the Investors’
ability to sell Registrable Securities in a manner which is otherwise consistent
with applicable laws and regulations.

j. The Company shall hold in confidence and not make any disclosure of
information concerning an Investor provided to the Company unless (i) disclosure
of such

 

17



--------------------------------------------------------------------------------

information is necessary to comply with federal or state securities laws,
(ii) the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement, (iii) the release of
such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement. The Company agrees that it shall, upon learning that disclosure of
such information concerning an Investor is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
written notice to such Investor and allow such Investor, at the Investor’s
expense, to undertake appropriate action to prevent disclosure of, or to obtain
a protective order for, such information.

k. The Company shall use its best efforts either to (i) cause all of the
Registrable Securities covered by a Registration Statement to be listed on each
securities exchange on which securities of the same class or series issued by
the Company are then listed, if any, if the listing of such Registrable
Securities is then permitted under the rules of such exchange, or (ii) secure
designation and quotation of all of the Registrable Securities covered by a
Registration Statement on the Nasdaq National Market, or (iii) if, despite the
Company’s best efforts to satisfy the preceding clause (i) or (ii) the Company
is unsuccessful in satisfying the preceding clause (i) or (ii), to secure the
inclusion for quotation on The Nasdaq Capital Market for such Registrable
Securities and, without limiting the generality of the foregoing, to use its
best efforts to arrange for at least two market makers to register with the
National Association of Securities Dealers, Inc. (“NASD”) as such with respect
to such Registrable Securities. The Company shall pay all fees and expenses in
connection with satisfying its obligation under this Section 3(k).

l. The Company shall cooperate with the Investors who hold Registrable
Securities being offered and, to the extent applicable, facilitate the timely
preparation and delivery of certificates (not bearing any restrictive legend)
representing the Registrable Securities to be offered pursuant to a Registration
Statement and enable such certificates to be in such denominations or amounts,
as the case may be, as the Investors may reasonably request and registered in
such names as the Investors may request.

m. If requested by an Investor, the Company shall as soon as practicable after
receipt of notice from such Investor and subject to Section 3(r) hereof,
(i) incorporate in a prospectus supplement or post-effective amendment such
information as an Investor reasonably requests to be included therein relating
to the sale and distribution of Registrable Securities, including, without
limitation, information with respect to the number of Registrable Securities
being offered or sold, the purchase price being paid therefor and any other
terms of the offering of the Registrable Securities to be sold in such offering;
(ii) make all required filings of such prospectus supplement or post-effective
amendment after being notified of the matters to be incorporated in such
prospectus supplement or post-effective amendment; and (iii) supplement or make
amendments to any Registration Statement if reasonably requested by an Investor
holding any Registrable Securities.

 

18



--------------------------------------------------------------------------------

n. The Company shall use its best efforts to cause the Registrable Securities
covered by a Registration Statement to be registered with or approved by such
other governmental agencies or authorities as may be necessary to consummate the
disposition of such Registrable Securities.

o. The Company shall make generally available to its security holders as soon as
practical, but not later than one hundred five (105) days after the close of the
period covered thereby, an earnings statement (in form complying with, and in
the manner provided by, the provisions of Rule 158 under the 1933 Act) covering
a twelve-month period beginning not later than the first day of the Company’s
fiscal quarter next following the effective date of the Registration Statement.

p. The Company shall otherwise use its best efforts to comply with all
applicable rules and regulations of the SEC in connection with any registration
hereunder.

q. Within two (2) Business Days after a Registration Statement which covers
Registrable Securities is ordered effective by the SEC, the Company shall
deliver, and shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities (with copies to the Investors
whose Registrable Securities are included in such Registration Statement)
confirmation that such Registration Statement has been declared effective by the
SEC in the form attached hereto as Exhibit A.

r. Notwithstanding anything to the contrary herein, at any time after the
Registration Statement has been declared effective by the SEC, the Company may
delay the disclosure of material, non-public information concerning the Company
the disclosure of which at the time is not, in the good faith opinion of the
Board of Directors of the Company, in the best interest of the Company and, in
the opinion of counsel to the Company, otherwise required (a “Grace Period”);
provided, that the Company shall promptly (i) notify the Investors in writing of
the existence of material, non-public information giving rise to a Grace Period
(provided that in each notice the Company will not disclose the content of such
material, non-public information to the Investors) and the date on which the
Grace Period will begin, and (ii) notify the Investors in writing of the date on
which the Grace Period ends; and, provided further, that no Grace Period shall
exceed twenty (20) consecutive days and during any three hundred sixty five
(365) day period such Grace Periods shall not exceed an aggregate of sixty
(60) days and the first day of any Grace Period must be at least five
(5) trading days after the last day of any prior Grace Period (each, an
“Allowable Grace Period”). For purposes of determining the length of a Grace
Period above, the Grace Period shall begin on and include the date the Investors
receive the notice referred to in clause (i) and shall end on and include the
later of the date the Investors receive the notice referred to in clause
(ii) and the date referred to in such notice. The provisions of Section 3(g)
hereof shall not be applicable during the period of any Allowable Grace Period.
Upon expiration of the Grace Period, the Company shall again be bound by the
first sentence of Section 3(f) with respect to the information giving rise
thereto unless such material, non-public information is no longer applicable.
Notwithstanding anything to the contrary, the Company shall cause its transfer

 

19



--------------------------------------------------------------------------------

agent to deliver unlegended shares of Common Stock to a transferee of an
Investor in accordance with the terms of the Securities Purchase Agreement in
connection with any sale of Registrable Securities with respect to which an
Investor has entered into a contract for sale, and delivered a copy of the
prospectus included as part of the applicable Registration Statement (unless an
exemption from such prospectus delivery requirement exists), prior to the
Investor’s receipt of the notice of a Grace Period and for which the Investor
has not yet settled.

4. Obligations of the Investors.

a. At least five (5) Business Days prior to the first anticipated filing date of
a Registration Statement, the Company shall notify each Investor in writing of
the information the Company requires from each such Investor if such Investor
elects to have any of such Investor’s Registrable Securities included in such
Registration Statement. It shall be a condition precedent to the obligations of
the Company to complete the registration pursuant to this Agreement with respect
to the Registrable Securities of a particular Investor that such Investor shall
furnish to the Company such information regarding itself, the Registrable
Securities held by it and the intended method of disposition of the Registrable
Securities held by it, as shall be reasonably required to effect and maintain
the effectiveness of the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request.

b. Each Investor, by such Investor’s acceptance of the Registrable Securities,
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of any Registration Statement
hereunder, unless such Investor has notified the Company in writing of such
Investor’s election to exclude all of such Investor’s Registrable Securities
from such Registration Statement.

c. Each Investor agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 3(g) or the first
sentence of 3(f), such Investor will immediately discontinue disposition of
Registrable Securities pursuant to any Registration Statement(s) covering such
Registrable Securities until such Investor’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 3(g) or the first
sentence of 3(f) or receipt of notice that no supplement or amendment is
required or the event contemplated by Section 3(g) is no longer applicable.
Notwithstanding anything to the contrary, the Company shall cause its transfer
agent to deliver unlegended shares of Common Stock to a transferee of an
Investor in accordance with the terms of the Securities Purchase Agreement in
connection with any sale of Registrable Securities with respect to which an
Investor has entered into a contract for sale prior to the Investor’s receipt of
a notice from the Company of the happening of any event of the kind described in
Section 3(g) or the first sentence of 3(f) and for which the Investor has not
yet settled.

d. Each Investor covenants and agrees that it will comply with the prospectus
delivery requirements of the 1933 Act as applicable to it in connection with
sales of Registrable Securities pursuant to the Registration Statement.

 

20



--------------------------------------------------------------------------------

5. Expenses of Registration.

The Company shall pay all Registration Expenses in connection with any
Registration Statement hereunder, whether or not such registration shall become
effective or is withdrawn and whether or not any or all Registrable Securities
originally requested to be included in such registration are with drawn or
otherwise ultimately not included in such registration. In addition to the
foregoing, the Company shall also reimburse the Investors for the fees and
disbursements of Legal Counsel in connection with the registration, filing or
qualification pursuant to Sections 2 and 3 of this Agreement which amount shall
be limited to $35,000 per Registration Statement.

6. Indemnification.

In the event any Registrable Securities are included in a Registration Statement
under this Agreement:

a. To the fullest extent permitted by law, the Company will, and hereby does,
indemnify, hold harmless and defend each Investor, the directors, officers,
members, partners, employees, agents, representatives of, and each Person, if
any, who controls any Investor within the meaning of the 1933 Act or the 1934
Act (each, an “Indemnified Person”), against any losses, claims, damages,
liabilities, judgments, fines, penalties, charges, costs, reasonable attorneys’
fees, amounts paid in settlement or expenses, joint or several, (collectively,
“Claims”) incurred in investigating, preparing or defending any action, claim,
suit, inquiry, proceeding, investigation or appeal taken from the foregoing by
or before any court or governmental, administrative or other regulatory agency,
body or the SEC, whether pending or threatened, whether or not an Indemnified
Person is or may be a party thereto (“Indemnified Damages”), to which any of
them may become subject insofar as such Claims (or actions or proceedings,
whether commenced or threatened, in respect thereof) arise out of or are based
upon: (i) any untrue statement or alleged untrue statement of a material fact in
a Registration Statement or any post-effective amendment thereto or in any
filing made in connection with the qualification of the offering under the
securities or other “blue sky” laws of any jurisdiction in which Registrable
Securities are offered (“Blue Sky Filing”), or the omission or alleged omission
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading, (ii) any untrue statement or alleged untrue
statement of a material fact contained in any preliminary prospectus if used
prior to the effective date of such Registration Statement, or contained in the
final prospectus (as amended or supplemented, if the Company files any amendment
thereof or supplement thereto with the SEC) or the omission or alleged omission
to state therein any material fact necessary to make the statements made
therein, in light of the circumstances under which the statements therein were
made, not misleading, (iii) any violation or alleged violation by the Company of
the 1933 Act, the 1934 Act, any other law, including, without limitation, any
state securities law, or any rule or regulation thereunder relating to the offer
or sale of the Registrable Securities pursuant to a Registration Statement or
(iv) any violation of this Agreement (the matters in the foregoing clauses
(i) through (iv) being, collectively, “Violations”). Subject to Section 6(c),
the

 

21



--------------------------------------------------------------------------------

Company shall reimburse the Indemnified Persons, promptly as such expenses are
incurred and are due and payable, for any reasonable legal fees or other
reasonable expenses incurred by them in connection with investigating or
defending any such Claim. Notwithstanding anything to the contrary contained
herein, the indemnification agreement contained in this Section 6(a): (i) shall
not apply to a Claim by an Indemnified Person arising out of or based upon a
Violation which occurs in reliance upon and in conformity with information
furnished in writing to the Company by such Indemnified Person for such
Indemnified Person expressly for use in connection with the preparation of the
Registration Statement or any such amendment thereof or supplement thereto; and
(ii) shall not apply to amounts paid in settlement of any Claim if such
settlement is effected without the prior written consent of the Company, which
consent shall not be unreasonably withheld or delayed. Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of the Indemnified Person and shall survive the transfer of the
Registrable Securities by the Investors pursuant to Section 9.

b. In connection with any Registration Statement in which an Investor is
participating, each such Investor agrees to severally and not jointly indemnify,
hold harmless and defend, to the same extent and in the same manner as is set
forth in Section 6(a), the Company, each of its directors, each of its officers
who signs the Registration Statement and each Person, if any, who controls the
Company within the meaning of the 1933 Act or the 1934 Act (each, an
“Indemnified Party”), against any Claim or Indemnified Damages to which any of
them may become subject, under the 1933 Act, the 1934 Act or otherwise, insofar
as such Claim or Indemnified Damages arise out of or are based upon any
Violation, in each case to the extent, and only to the extent, that such
Violation occurs in reliance upon and in conformity with written information
furnished to the Company by such Investor expressly for use in connection with
such Registration Statement; and, subject to Section 6(c), such Investor will
reimburse any legal or other expenses reasonably incurred by an Indemnified
Party in connection with investigating or defending any such Claim; provided,
however, that the indemnity agreement contained in this Section 6(b) and the
agreement with respect to contribution contained in Section 7 shall not apply to
amounts paid in settlement of any Claim if such settlement is effected without
the prior written consent of such Investor, which consent shall not be
unreasonably withheld or delayed; provided, further, however, that the Investor
shall be liable under this Section 6(b) for only that amount of a Claim or
Indemnified Damages as does not exceed the net proceeds to such Investor as a
result of the sale of Registrable Securities pursuant to such Registration
Statement. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Indemnified Party and shall
survive the transfer of the Registrable Securities by the Investors pursuant to
Section 9.

c. Promptly after receipt by an Indemnified Person or Indemnified Party under
this Section 6 of notice of the commencement of any action or proceeding
(including any governmental action or proceeding) involving a Claim, such
Indemnified Person or Indemnified Party shall, if a Claim in respect thereof is
to be made against any indemnifying party under this Section 6, deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party

 

22



--------------------------------------------------------------------------------

similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses of not more than one counsel for all such
Indemnified Person or Indemnified Party to be paid by the indemnifying party,
if, in the reasonable opinion of counsel retained by the indemnifying party, the
representation by such counsel of the Indemnified Person or Indemnified Party
and the indemnifying party would be inappropriate due to actual or potential
differing interests between such Indemnified Person or Indemnified Party and any
other party represented by such counsel in such proceeding; provided further,
that the indemnifying party shall not be responsible for the reasonable fees and
expenses of more than one (1) separate legal counsel for all such Indemnified
Person or Indemnified Party. In the case of an Indemnified Person, legal counsel
referred to in the immediately preceding sentence shall be selected by the
Investors holding at least a majority in interest of the Registrable Securities
included in the Registration Statement to which the Claim relates. The
Indemnified Party or Indemnified Person shall cooperate reasonably with the
indemnifying party in connection with any negotiation or defense of any such
action or Claim by the indemnifying party and shall furnish to the indemnifying
party all information reasonably available to the Indemnified Party or
Indemnified Person which relates to such action or Claim. The indemnifying party
shall keep the Indemnified Party or Indemnified Person fully apprised at all
times as to the status of the defense or any settlement negotiations with
respect thereto. No indemnifying party shall be liable for any settlement of any
action, claim or proceeding effected without its prior written consent,
provided, however, that the indemnifying party shall not unreasonably withhold,
delay or condition its consent. No indemnifying party shall, without the prior
written consent of the Indemnified Party or Indemnified Person, consent to entry
of any judgment or enter into any settlement or other compromise which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Indemnified Party or Indemnified Person of a release from all liability
in respect to such Claim or litigation. Following indemnification as provided
for hereunder, the indemnifying party shall be subrogated to all rights of the
Indemnified Party or Indemnified Person with respect to all third parties, firms
or corporations relating to the matter for which indemnification has been made.
The failure to deliver written notice to the indemnifying party within a
reasonable time of the commencement of any such action shall not relieve such
indemnifying party of any liability to the Indemnified Person or Indemnified
Party under this Section 6, except to the extent that the indemnifying party is
prejudiced in its ability to defend such action.

d. No Person involved in the sale of Registrable Securities who is guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) in connection with such sale shall be entitled to
indemnification from any Person involved in such sale of Registrable Securities
who is not guilty of fraudulent misrepresentation.

e. The indemnification required by this Section 6 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Damages are incurred.

 

23



--------------------------------------------------------------------------------

f. The indemnity agreements contained herein shall be in addition to (i) any
cause of action or similar right of the Indemnified Party or Indemnified Person
against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.

7. Contribution.

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under
Section 6 to the fullest extent permitted by law; provided, however, that:
(i) no contribution shall be made under circumstances where the maker would not
have been liable for indemnification under the fault standards set forth in
Section 6 of this Agreement, (ii) no Person involved in the sale of Registrable
Securities which Person is guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the 1933 Act) in connection with such sale shall be
entitled to contribution from any Person involved in such sale of Registrable
Securities who was not guilty of fraudulent misrepresentation; and
(iii) contribution by any seller of Registrable Securities shall be limited in
amount to the net amount of proceeds received by such seller from the sale of
such Registrable Securities pursuant to such Registration Statement.

8. Reports Under the 1934 Act.

With a view to making available to the Investors the benefits of Rule 144
promulgated under the 1933 Act or any other similar rule or regulation of the
SEC that may at any time permit the Investors to sell securities of the Company
to the public without registration (“Rule 144”), the Company agrees to:

a. make and keep public information available, as those terms are understood and
defined in Rule 144;

b. file with the SEC in a timely manner all reports and other documents required
of the Company under the 1933 Act and the 1934 Act so long as the Company
remains subject to such requirements (it being understood that nothing herein
shall limit the Company’s obligations under Section 4(c) of the Securities
Purchase Agreement) and the filing of such reports and other documents is
required for the applicable provisions of Rule 144; and

c. furnish to each Investor so long as such Investor owns Registrable
Securities, promptly upon request, (i) a written statement by the Company, if
true, that it has complied with the reporting requirements of Rule 144, the 1933
Act and the 1934 Act, (ii) a copy of the most recent annual or quarterly report
of the Company and such other reports and documents so filed by the Company if
such reports are not publicly available via EDGAR, and (iii) such other
information as may be reasonably requested to permit the Investors to sell such
securities pursuant to Rule 144 without registration.

 

24



--------------------------------------------------------------------------------

9. Assignment of Registration Rights.

The rights under this Agreement shall be automatically assignable by the
Investors to any transferee of all or any portion of such Investor’s Registrable
Securities if: (i) the Investor agrees in writing with the transferee or
assignee to assign such rights, and a copy of such agreement is furnished to the
Company within a reasonable time after such assignment; (ii) the Company is,
within a reasonable time after such transfer or assignment, furnished with
written notice of (a) the name and address of such transferee or assignee, and
(b) the securities with respect to which such registration rights are being
transferred or assigned; (iii) immediately following such transfer or assignment
the further disposition of such securities by the transferee or assignee is
restricted under the 1933 Act and applicable state securities laws; (iv) at or
before the time the Company receives the written notice contemplated by clause
(ii) of this sentence the transferee or assignee agrees in writing with the
Company to be bound by all of the provisions contained herein; (v) such transfer
shall have been made in accordance with the applicable requirements of the
Securities Purchase Agreement; and (vi) such transfer shall have been conducted
in accordance with all applicable federal and state securities laws.

10. Amendment of Registration Rights.

Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Required
Holders; provided, however, that any such amendment or waiver that would have an
adverse and disproportionate effect on any Investor must be approved by such
Investor. Any amendment or waiver effected in accordance with this Section 10
shall be binding upon each Investor and the Company. No such amendment shall be
effective to the extent that it applies to less than all of the holders of the
Registrable Securities. No consideration shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of any of this
Agreement unless the same consideration also is offered to all of the parties to
this Agreement.

11. Miscellaneous.

a. A Person is deemed to be a holder of Registrable Securities whenever such
Person owns or is deemed to own of record such Registrable Securities. If the
Company receives conflicting instructions, notices or elections from two or more
Persons with respect to the same Registrable Securities, the Company shall act
upon the basis of instructions, notice or election received from such record
owner of such Registrable Securities.

b. Any notices, consents, waivers or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered: (i) upon receipt, when delivered personally;
(ii) upon receipt, when sent by facsimile (provided confirmation of transmission
is mechanically or electronically generated and kept on file by the sending
party); or (iii) one Business Day after deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same. The addresses and facsimile numbers for such communications
shall be:

 

25



--------------------------------------------------------------------------------

 

If to the Company:

      Devcon International Corp.       595 South Federal Highway       Suite 500
      Boca Raton, Florida 33432       Telephone:    (561) 955-7300      
Facsimile:    (561) 955-7333       Attention:    Robert Farenhem     With a copy
(for informational purposes only) to:       Greenberg Traurig, P.A.       1221
Brickell Avenue       Miami, Florida 33131       Telephone:    (305) 579-0756  
    Facsimile:    (305) 961-5756       Attention:    Robert L. Grossman, Esq.  
  If to the Transfer Agent:       Continental Stock Transfer and Trust       17
Battery Place, 8th Floor       New York, NY 10004       Telephone:    (212)
509-4000 x304       Facsimile:    (212) 616-7616       Attention:    Mark
Zimkind    

If to Legal Counsel:

     

Schulte Roth & Zabel LLP

     

919 Third Avenue

     

New York, New York 10022

      Telephone:   

(212) 756-2000

      Facsimile:   

(212) 593-5955

      Attention:   

Eleazer N. Klein, Esq.

 

If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers attached hereto (as updated from time to time), with copies to such
Buyer’s representatives as set forth on the Schedule of Buyers, or to such other
address and/or facsimile number and/or to the attention of such other Person as
the recipient party has specified by written notice given to each other party
five (5) days prior to the effectiveness of such change. Written confirmation of
receipt (A) given by the recipient of such notice, consent, waiver or other
communication, (B) mechanically

 

26



--------------------------------------------------------------------------------

or electronically generated by the sender’s facsimile machine containing the
time, date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by a courier or overnight courier service shall be
rebuttable evidence of personal service, receipt by facsimile or receipt from a
nationally recognized overnight delivery service in accordance with clause (i),
(ii) or (iii) above, respectively.

c. Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.

d. All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of any provision of this Agreement in any other
jurisdiction. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

e. This Agreement, the other Transaction Documents (as defined in the Securities
Purchase Agreement) and the instruments referenced herein and therein constitute
the entire agreement among the parties hereto with respect to the subject matter
hereof and thereof. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein and therein. This
Agreement, the other Transaction Documents and the instruments referenced herein
and therein supersede all prior agreements and understandings among the parties
hereto with respect to the subject matter hereof and thereof.

 

27



--------------------------------------------------------------------------------

f. Subject to the requirements of Section 9, this Agreement shall inure to the
benefit of and be binding upon the permitted successors and assigns of each of
the parties hereto.

g. The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.

h. This Agreement may be executed in identical counterparts, each of which shall
be deemed an original but all of which shall constitute one and the same
agreement. This Agreement, once executed by a party, may be delivered to the
other party hereto by facsimile transmission of a copy of this Agreement bearing
the signature of the party so delivering this Agreement.

i. Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

j. All consents and other determinations required to be made by the Investors
pursuant to this Agreement shall be made, unless otherwise specified in this
Agreement, by the Required Holders.

k. The language used in this Agreement will be deemed to be the language chosen
by the parties to express their mutual intent and no rules of strict
construction will be applied against any party.

l. This Agreement is intended for the benefit of the parties hereto and their
respective permitted successors and assigns, and is not for the benefit of, nor
may any provision hereof be enforced by, any other Person.

m. The obligations of each Investor hereunder are several and not joint with the
obligations of any other Investor, and no provision of this Agreement is
intended to confer any obligations on any Investor vis-à-vis any other Investor.
Nothing contained herein, and no action taken by any Investor pursuant hereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated herein.

* * * * * *

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Amended and Restated Registration Rights Agreement to be
duly executed as of the date first written above.

 

COMPANY: DEVCON INTERNATIONAL CORP.

By:

 

/s/ Richard C. Rochon

Name:

 

Richard C. Rochon

Title:

 

Acting Chief Executive Officer



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Amended and Restated Registration Rights Agreement to be
duly executed as of the date first written above.

 

BUYERS: HBK MAIN STREET INVESTMENTS L.P.

By:

  HBK Services LLC   Investment Advisor

By:

 

/s/ V. Baker Gentry, Jr.

Name:

 

V. Baker Gentry, Jr.

Title:

  Authorized Signatory



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Amended and Restated Registration Rights Agreement to be
duly executed as of the date first written above.

 

CS EQUITY II LLC

By:

 

/s/ Keith D. Reuben

Name:

 

Keith D. Reuben

Title:

 

Authorized Signatory



--------------------------------------------------------------------------------

SCHEDULE OF BUYERS

 

Buyer

       

Buyer Address

and Facsimile Number

       

Buyer’s Representative’s Address

and Facsimile Number

HBK Main Street Investments L.P.      

c/o HBK Services LLC

300 Crescent Court, Suite 700

Dallas, TX 75201

Attn: Legal (PP)

Telephone: 214-758-6107

Facsimile: 214-758-1207

     

Schulte Roth & Zabel LLP

919 Third Avenue

New York, NY 10022

Attn: Eleazer Klein, Esq.

Facsimile: (212) 593-5955

Telephone: (212) 756-2000

Castlerigg Master Investments Ltd.      

c/o Sandell Asset Management

40 West 57th St

26th Floor

New York, NY 10019

Attention: Cem Hacioglu / Matthew Pliskin


Fax: 212-603-5710

Telephone: 212-603-5700

Residence: British Virgin Islands

      McDermott Will & Emery LLP
340 Madison Avenue
New York, New York 10017
Attention: Stephen Older, Esq.
Facsimile: (212) 547-5444
Telephone: (212) 547-5649 CS Equity II LLC      

c/o CapitalSource Finance, LLC

4445 Willard Avenue, 12th Floor

Chevy Chase, Maryland 20815

Attention: HSB, Portfolio Manager

Telephone: (301) 841-2700

Fax: (301) 841-2360

     

Katten Muchin Rosenman LLP

525 West Monroe Street

Chicago, Ill. 60661

Attention: Jeffrey L. Elegant, Esq. and
Mark R. Grossman, Esq.
Facsimile: (312) 577-4408
Telephone: (312) 902-5200



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTICE OF EFFECTIVENESS

OF REGISTRATION STATEMENT

 

Continental Stock Transfer and Trust

17 Battery Place, 8th Floor

New York, NY 10004

Telephone:

  (212) 509-4000 x304

Facsimile:

  (212) 616-7616

Attention:

  Mark Zimkind   Re:   Devcon International Corp.

Ladies and Gentlemen:

[We are][I am] counsel to Devcon International Corp., a Florida corporation (the
“Company”), and have represented the Company in connection with that certain
Amended and Restated Securities Purchase Agreement (the “Securities Purchase
Agreement”) entered into by and among the Company and the buyers named therein
(collectively, the “Holders”) pursuant to which the Company issued to the
Holders preferred shares (the “Preferred Shares”) convertible into the Company’s
common stock, $0.10 par value (the “Common Stock”), warrants exercisable for
shares of Common Stock (the “Warrants”). Pursuant to the Securities Purchase
Agreement, the Company also has entered into a Registration Rights Agreement
with the Holders (the “Registration Rights Agreement”) pursuant to which the
Company agreed, among other things, to register the Registrable Securities (as
defined in the Registration Rights Agreement), including the shares of Common
Stock issuable upon conversion of the Preferred Shares and the shares of Common
Stock issuable upon exercise of the Warrants, under the Securities Act of 1933,
as amended (the “1933 Act”). In connection with the Company’s obligations under
the Registration Rights Agreement, on                          , 200    , the
Company filed a Registration Statement on Form S-3 (File
No. 333-                    ) (the “Registration Statement”) with the Securities
and Exchange Commission (the “SEC”) relating to the Registrable Securities which
names each of the Holders as a selling shareholder thereunder.

In connection with the foregoing, [we][I] advise you that a member of the SEC’s
staff has advised [us][me] by telephone that the SEC has entered an order
declaring the Registration Statement effective under the 1933 Act at [ENTER TIME
OF EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and [we][I] have no
knowledge, after telephonic inquiry of a member of the SEC’s staff, that any
stop order suspending its effectiveness has been issued or that any proceedings
for that purpose are pending before, or threatened by, the SEC and the
Registrable Securities are available for resale under the 1933 Act pursuant to
the Registration Statement.

 

1



--------------------------------------------------------------------------------

Unless we inform you otherwise, this letter shall serve as our standing opinion
to you that the shares of Common Stock are freely transferable by the Holders
pursuant to the Registration Statement. You need not require further letters
from us to effect any future legend-free issuance or reissuance of shares of
Common Stock to the Holders as contemplated by the Company’s Irrevocable
Transfer Agent Instructions dated February     , 2006.

 

Very truly yours,

[ISSUER’S COUNSEL]

By:

 

 

 

CC: [LIST NAMES OF HOLDERS]

 

2



--------------------------------------------------------------------------------

EXHIBIT B

SELLING SHAREHOLDERS

The shares of Common Stock being offered by the selling shareholders are
issuable upon conversion of the convertible preferred shares, upon exercise of
the warrants and in payment of certain dividend requirements as set forth in the
Certificate of Designation. For additional information regarding the issuance of
those convertible preferred shares and warrants, see “Private Placement of
Convertible Preferred Shares and Warrants” above. We are registering the shares
of Common Stock in order to permit the selling shareholders to offer the shares
for resale from time to time. Except for the ownership of the preferred shares
and warrants issued pursuant to the Securities Purchase Agreement, the selling
shareholders have not had any material relationship with us within the past
three years.

The table below lists the selling shareholders and other information regarding
the beneficial ownership of the shares of Common Stock by each of the selling
shareholders. The second column lists the number of shares of Common Stock
beneficially owned by each selling shareholder, based on its ownership of the
convertible preferred shares and warrants, as of                     , 200    ,
assuming conversion of all convertible preferred shares and exercise of the
warrants held by the selling shareholders on that date, without regard to any
limitations on conversions or exercise.

The third column lists the shares of Common Stock being offered by this
prospectus by the selling shareholders.

In accordance with the terms of a registration rights agreement with the selling
shareholders, this prospectus generally covers the resale of at least 120%, of
the sum of (i) the number of shares of Common Stock issuable upon conversion of
the convertible preferred shares (and the dividends accrued and payable
thereunder) as of the trading day immediately preceding the date the
registration statement is initially filed with the SEC, (ii) the number of
shares of Common Stock issuable upon payment of the dividend shares as of the
trading day immediately preceding the date the registration statement is
initially filed with the SEC assuming that all of the Preferred Shares remain
outstanding through the Mandatory Date (as defined in the Certificate of
Designations) and (iii) the number of shares of Common Stock issuable upon
exercise of the related warrants as of the trading day immediately preceding the
date the registration statement is initially filed with the SEC. Because the
conversion price of the convertible preferred shares and the exercise price of
the warrants may be adjusted, the number of shares that will actually be issued
may be more or less than the number of shares being offered by this prospectus.
The fourth column assumes the sale of all of the shares offered by the selling
shareholders pursuant to this prospectus.

Under the terms of the certificate of designations and the warrants, a selling
shareholder may not convert the preferred shares or exercise the warrants to the
extent such conversion or

 

3



--------------------------------------------------------------------------------

exercise would cause such selling shareholder, together with its affiliates, to
beneficially own a number of shares of Common Stock which would exceed 9.99% or
4.99% as applicable of our then outstanding shares of Common Stock following
such conversion or exercise, excluding for purposes of such determination shares
of Common Stock issuable upon conversion of the convertible preferred shares
which have not been converted and upon exercise of the warrants which have not
been exercised. The number of shares in the second column does not reflect this
limitation. The selling shareholders may sell all, some or none of their shares
in this offering. See “Plan of Distribution.”

 

4



--------------------------------------------------------------------------------

Name of Selling Shareholder

   Number of Shares of
Common Stock Owned
Prior to Offering    Maximum Number of Shares
of Common Stock to be Sold
Pursuant to this Prospectus    Number of Shares of
Common Stock Owned
After Offering

HBK Main Street Investments L.P. (1)

         0

Castlerigg Master Investments Ltd. (2)

         0

CS Equity II LLC (3)

        

--------------------------------------------------------------------------------

(1) HBK Investments L.P., a Delaware limited partnership, has shared voting and
dispositive power over the Registrable Securities pursuant to an Investment
Management Agreement between HBK Investments L.P. and HBK Main Street
Investments L.P. HBK Investments L.P. has delegated discretion to vote and
dispose of the Registrable Securities to HBK Services LLC. The following
individuals may be deemed to have control over HBK Investments L.P.: Jamiel A.
Akhtar, Richard L. Booth, David C. Haley, Laurence H. Lebowitz, and William E.
Rose.

(2) Sandell Asset Management Corp. is the investment manager of Castlerigg
Master Investment Ltd. (“Castlerigg”) and has shared voting and dispositive
power over the securities owned by Castlerigg. Sandell Asset Management Corp.
and Thomas E. Sandell, its sole shareholder, disclaim beneficial ownership of
the securities owned by Castlerigg.

(3) CapitalSource Finance LLC may be deemed to have sole voting and sole
dispositive power over the securities pursuant to its relationship with CS
Equity II LLC. Additionally Keith Reuben may be deemed to have control over
CapitalSource. Keith Reuben disclaims beneficial ownership of the securities
owned by CapitalSource.

 

1



--------------------------------------------------------------------------------

PLAN OF DISTRIBUTION

We are registering the shares of Common Stock issuable upon conversion of the
convertible preferred shares, upon exercise of the warrants and in payment of
certain dividend requirements to permit the resale of these shares of Common
Stock by the holders of the convertible preferred shares and warrants from time
to time after the date of this prospectus. We will not receive any of the
proceeds from the sale by the selling shareholders of the shares of Common
Stock. We will bear all fees and expenses incident to our obligation to register
the shares of Common Stock.

The selling shareholders may sell all or a portion of the shares of Common Stock
beneficially owned by them and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents. If the shares of
Common Stock are sold through underwriters or broker-dealers, the selling
shareholders will be responsible for underwriting discounts or commissions or
agent’s commissions. The shares of Common Stock may be sold in one or more
transactions at fixed prices, at prevailing market prices at the time of the
sale, at varying prices determined at the time of sale, or at negotiated prices.
These sales may be effected in transactions, which may involve crosses or block
transactions,

 

  •  

on any national securities exchange or quotation service on which the securities
may be listed or quoted at the time of sale;

 

  •  

in the over-the-counter market;

 

  •  

in transactions otherwise than on these exchanges or systems or in the
over-the-counter market;

 

  •  

through the writing of options, whether such options are listed on an options
exchange or otherwise;

 

  •  

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

  •  

block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 

  •  

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

  •  

an exchange distribution in accordance with the rules of the applicable
exchange;

 

  •  

privately negotiated transactions;

 

  •  

short sales;



--------------------------------------------------------------------------------

  •  

sales pursuant to Rule 144;

 

  •  

broker-dealers may agree with the selling securityholders to sell a specified
number of such shares at a stipulated price per share;

 

  •  

a combination of any such methods of sale; and

 

  •  

any other method permitted pursuant to applicable law.

If the selling shareholders effect such transactions by selling shares of Common
Stock to or through underwriters, broker-dealers or agents, such underwriters,
broker-dealers or agents may receive commissions in the form of discounts,
concessions or commissions from the selling shareholders or commissions from
purchasers of the shares of Common Stock for whom they may act as agent or to
whom they may sell as principal (which discounts, concessions or commissions as
to particular underwriters, broker-dealers or agents may be in excess of those
customary in the types of transactions involved). In connection with sales of
the shares of Common Stock or otherwise, the selling shareholders may enter into
hedging transactions with broker-dealers, which may in turn engage in short
sales of the shares of Common Stock in the course of hedging in positions they
assume. The selling shareholders may also sell shares of Common Stock short and
deliver shares of Common Stock covered by this prospectus to close out short
positions and to return borrowed shares in connection with such short sales. The
selling shareholders may also loan or pledge shares of Common Stock to
broker-dealers that in turn may sell such shares.

The selling shareholders may pledge or grant a security interest in some or all
of the convertible preferred shares or warrants or shares of Common Stock owned
by them and, if they default in the performance of their secured obligations,
the pledgees or secured parties may offer and sell the shares of Common Stock
from time to time pursuant to this prospectus or any amendment to this
prospectus under Rule 424(b)(3) or other applicable provision of the Securities
Act of 1933, as amended, amending, if necessary, the list of selling
shareholders to include the pledgee, transferee or other successors in interest
as selling shareholders under this prospectus. The selling shareholders also may
transfer and donate the shares of Common Stock in other circumstances in which
case the transferees, donees, pledgees or other successors in interest will be
the selling beneficial owners for purposes of this prospectus.

The selling shareholders and any broker-dealer participating in the distribution
of the shares of Common Stock may be deemed to be “underwriters” within the
meaning of the Securities Act, and any commission paid, or any discounts or
concessions allowed to, any such broker-dealer may be deemed to be underwriting
commissions or discounts under the Securities Act. At the time a particular
offering of the shares of Common Stock is made, a prospectus supplement, if
required, will be distributed which will set forth the aggregate amount of
shares of Common Stock being offered and the terms of the offering, including
the name or names of any broker-dealers or agents, any discounts, commissions
and other terms constituting compensation from the selling shareholders and any
discounts, commissions or concessions allowed or reallowed or paid to
broker-dealers.

 

2



--------------------------------------------------------------------------------

Under the securities laws of some states, the shares of Common Stock may be sold
in such states only through registered or licensed brokers or dealers. In
addition, in some states the shares of Common Stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.

There can be no assurance that any selling shareholder will sell any or all of
the shares of Common Stock registered pursuant to the shelf registration
statement, of which this prospectus forms a part.

The selling shareholders and any other person participating in such distribution
will be subject to applicable provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder, including, without
limitation, Regulation M of the Exchange Act, which may limit the timing of
purchases and sales of any of the shares of Common Stock by the selling
shareholders and any other participating person. Regulation M may also restrict
the ability of any person engaged in the distribution of the shares of Common
Stock to engage in market-making activities with respect to the shares of Common
Stock. All of the foregoing may affect the marketability of the shares of Common
Stock and the ability of any person or entity to engage in market-making
activities with respect to the shares of Common Stock.

We will pay all expenses of the registration of the shares of Common Stock
pursuant to the registration rights agreement, estimated to be
$[                    ] in total, including, without limitation, Securities and
Exchange Commission filing fees and expenses of compliance with state securities
or “blue sky” laws; provided, however, that a selling shareholder will pay all
underwriting discounts and selling commissions, if any. We will indemnify the
selling shareholders against liabilities, including some liabilities under the
Securities Act, in accordance with the registration rights agreements, or the
selling shareholders will be entitled to contribution. We may be indemnified by
the selling shareholders against civil liabilities, including liabilities under
the Securities Act, that may arise from any written information furnished to us
by the selling shareholder specifically for use in this prospectus, in
accordance with the related registration rights agreements, or we may be
entitled to contribution.

Once sold under the shelf registration statement, of which this prospectus forms
a part, the shares of Common Stock will be freely tradable in the hands of
persons other than our affiliates.

 

3